DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 23 is objected to because of the following informalities: The phrase “The method of claim 21” in line 1 of claim 23 should be amended to read - - The system of claim 21 - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including generating data points and making a determination based on the data points. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining an analyte concentration based on a first weighted combination of data points sets forth a judicial exception. This step describes a concept capable of being performed in the human mind 
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites the additional elements of generating first data points and second data points using first and second algorithms. These steps do not tie or integrate the judicial exception into a practical application. The data point generating steps do not effect a particular treatment or effect a particular change, nor does the method as a whole use a particular machine to perform the Abstract Idea. It is also noted that the determined analyte concentration is not presented, output, or displayed, providing further evidence that the method as a whole is not integrated into a practical or useful application. Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of generating first and second data points. The data point generating steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited 
Regarding claims 19 and 21, the systems recited in the claims are generic systems comprising generic components configured to perform the Abstract Idea. The recited analyte sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the recited data processing device is generically claimed and configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. The claims fail to recite any specific structure that would establish the systems as something significantly more than a generic sensor and data processing device.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and mathematical manipulations of the data. The generating and determining steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 10, 11, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter et al.’761 (US Pub No. 2008/0287761 – previously cited) in view of Hayter et al.’118 (US Pub No. 2009/0198118).

Generating the one or more first data points from the plurality of data points related to the analyte comprises applying a first algorithm to the plurality of data points related to the analyte, and generating the one or more second data points from the plurality of data points related to the analyte comprises applying a second algorithm to the plurality of data points related to the analyte (page 13, section [0139]). Hayter et al.’761 does disclose in section [0139] that an FIR filter is used on the plurality of data points to smooth the data points, and thus it does explicitly recite using a smoothing algorithm as the second algorithm. While section [0139] also states that the filter reduces unwanted time delay, it does not explicitly recite the use of a “lag correction algorithm” as the first algorithm. Hayter et al.’761 does, however, make note in section [0181] that sensor codes may be used for lag correction adjustments. Hayter et al.’761 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the first algorithm is a lag correction algorithm.
Hayter et al.’118 explicitly teaches the use of a lag correction algorithm on a plurality of data points related to an analyte, the lag correction being performed to provide a more accurate final glucose 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Hayter et al.’761 to include the use of a lag correction algorithm on the plurality of data points, as taught by Hayter et al.’118, since it would provide a more accurate final glucose value determination. The modification to Hayter et al.’761 would merely be the use of a known technique to improve a similar method in the same way. Furthermore, per Applicant’s own Specification, applying a lag correction algorithm to a plurality of data points related to an analyte is known in the art (see section [0024] of the PG Publication of the current application).
Regarding claim 4, the method further comprises generating, using the data processing device of the analyte monitoring system, one or more third data points from the plurality of data points related to the analyte (the final glucose value determined is a third data point).
Regarding claim 10, the method comprises averaging together the one or more first data points and the one or more second data points (page 13, section [0140] of Hayter et al.’761 – “a 15 minute filtered average glucose value and a 2 minute average filtered glucose value are determined”).
Regarding claim 11, the method comprises receiving the plurality of data points related to the analyte from an analyte sensor (page 2, sections [0030] and [0033] of Hayter et al.’761).
Regarding claims 19, 21, and 22, Figures 1-4A of Hayter et al.’761 disclose a system comprising: an analyte sensor configured to generate a plurality of data points related to a concentration of an analyte (Figure 4A); a data processing device operatively coupled to the analyte sensor (Figure 1, data processing device 105), the data processing device configured to perform the steps discussed above; and a drug delivery device (data processing terminal) configured to receive the determined analyte concentration and deliver a drug based on the determined analyte concentration (Figure 1, drug delivery device 105, page 3, section [0038]).
. 
Claims 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter et al.’761 in view of Hayter et al.’118, as applied to claim 11, further in view of Budiman’085 (US Pub No. 2010/0191085 – previously cited).
Hayter et al.’761 in view of Hayter et al.’118 discloses all of the elements of the current invention, as discussed in paragraph 6 above, including that the analyte sensor includes a plurality of electrodes including a working electrode (page 5, section [0057] of Hayter et al.’761). Hayter et al.’761 in view of Hayter et al.’118fails to disclose the particular details of the working electrode recited in claims 12-18.
Sections [0057-0059] and [0067] of Budiman’085 teach a similar analyte sensor including a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme (claim 12), the enzyme being bound to a polymer disposed on the working electrode (claim 13), the working electrode comprising a mediator (claim 14), the mediator being bound to a polymer disposed on the working electrode (claim 15), and the mediator being crosslinked with a polymer disposed on the working electrode (claim 16), and the working electrode comprising a mediator (claim 17), wherein the mediator is bound to a polymer disposed on the working electrode, or wherein the mediator is crosslinked with the polymer disposed on the working electrode (claim 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the analyte sensor of Budiman’085 as the analyte sensor of Hayter et al.’761 in view of Hayter et al.’118 since it would merely be substituting one known analyte sensor for another to obtain predictable results. 
Claims 1, 4-7, 11-19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn et al.’022 (US Pub No. 2002/0019022 – previously cited) in view of Budiman’085.
1, BG2, BG3), it would be obvious to one of ordinary skill in the art that one of the data points would be weighted higher than the others).
Dunn et al.’022 discloses generating the one more first data points from the plurality of data points related to the analyte by applying a first algorithm to the plurality of data points related to the analyte (Equation (6) in section [0015]), and generating the one or more second data points from the plurality of data points related to the analyte by applying a second algorithm to the plurality of data points related to the analyte (Equation (7) in section [0015]).
Dunn et al.’022 discloses all of the elements of the current invention, as discussed above, except for the first algorithm being a lag correction algorithm and the second algorithm being a smoothing algorithm. Budiman’085 discloses applying a lag correction algorithm and a smoothing algorithm to a plurality of data points (page 8, sections [0082-0083]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Dunn et al.’022 to include applying a lag correction algorithm and a smoothing algorithm to the plurality of data points, since it would merely be combining prior art elements according to known methods to yield predictable results. Furthermore, 
Regarding claim 4, the method further comprises generating one or more third data points from the plurality of data points related to the analyte (BG3 in section [0015] of Dunn et al.’022).
Regarding claim 5, sections [0014-0015] of Dunn et al.’022 disclose that the first weighted combination (Equation (5)) comprises the one or more first data points (BG1), the one or more second data points (BG2), and the one or more third data points (BG3). As noted above, because the weighting factors of each parameter is determined individually, one of ordinary skill in the art would realize that one of the data points would be weighted higher than the others.
Regarding claims 6 and 7, the combination of Dunn et al.’022 in view of Budiman’085 applies a lag correction algorithm and a smoothing algorithm to the plurality of data points (as discussed with regard to claim 1) to generate the first data point, the second data point, and the third data point.
Regarding claim 11, the method of Dunn et al.’022 receives the plurality of data points related to the analyte from an analyte sensor (page 1, section [0008]).
Regarding claims 12-18, Dunn et al.’022 discloses all of the elements of the current invention, as discussed above, except for the particular details of the analyte sensor. It is noted that Dunn et al.’022 teaches that its sensing device is any device that can be used to measure the concentration of an analyte (page 5, sections [0059-0060]).
Sections [0057-0059] and [0067] of Budiman’085 teach an analyte sensor including a plurality of electrodes including a working electrode comprising an analyte-responsive enzyme (claim 12), the enzyme being bound to a polymer disposed on the working electrode (claim 13), the working electrode comprising a mediator (claim 14), the mediator being bound to a polymer disposed on the working electrode (claim 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the analyte sensor of Budiman’085 as the analyte sensor of Dunn et al.’022 since Dunn et al.’022 teaches that its sensing device is any device that can be used to measure the concentration of an analyte, and the analyte sensor of Budiman’085 is a sensing device that can be used to measure the concentration of an analyte.
Regarding claim 19, the sections of Dunn et al.’022 cited above, as modified by Budiman’085, disclose a system comprising the claimed analyte sensor the claimed data processing device.
Regarding claims 21 and 22, Dunn et al.’022 in view of Budiman’085 discloses all of the elements of the current invention, as discussed above, except for the system comprising a data processing terminal configured to receive the determined analyte concentration. Budiman’085 teaches using a drug delivery device of an analyte monitoring system to deliver a drug based on a determined analyte concentration (page 3, section [0033]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Dunn et al.’022 to include a drug delivery device (data processing terminal), as taught by Budiman’085, since it would allow an appropriate drug to be administered to a patient based on the determined analyte concentration. Such a closed-loop system would ensure that the patient automatically receives medication when needed.
Regarding claim 23, Dunn et al.’022 teaches that the system further comprises a receiver unit configured to receive the determined analyte concentration, wherein the receiver unit is one or both of a wrist watch and an arm band (page 14, section [0148]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunn et al.’022 in view of Budiman’085, as applied to claim 7, further in view of Hayter et al.’118.
Dunn et al.’022 in view of Budiman’085 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for different smoothing algorithms being applied to the second data point(s) and the third data point(s). Hayter et al.’118 teaches that different types of smoothing algorithms may be used to smooth a signal (page 5, section [0052]). It would have been obvious to one of ordinary skill in the art at the time of the invention to try using either the same smoothing algorithm for generating each data point or a different smoothing algorithm for generating each data point as it would be choosing from a finite number of identified, predictable solutions (using the same smoothing algorithm or using a different smoothing algorithm), with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,339,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the claims of the current invention. Therefore, any reference meeting the limitations set forth in claims 1-3 of the US Patent would also meet the requirements of claims 1, 4-10, 19, 21, and 22 of the current invention.
Claims 1, 4-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-16 of U.S. Patent No. 10,082,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the claims of the current invention. Therefore, any reference meeting the limitations set forth in claims 1- and .

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered and they are not entirely persuasive. Applicant’s amendment to claim 10 has overcome the previous 35 U.S.C. 112, second paragraph, rejection of the claim. Applicant’s amendments to the independent claims have overcome the rejections of claims under 35 U.S.C. 102(b). The rejections of the claims under 35 U.S.C. 103 have not been overcome as Applicant has not provided a reason as to why Hayter et al.’118 does not remedy the deficiencies of Hayter et al.’761. Applicant merely asserts that Hayter et al.’118 does not remedy the deficiencies; this is not an argument. Furthermore, Applicant makes no arguments with regard to the 103 rejections of the claims in view of Dunn and Budiman. The Examiner would like to point out that the amendments to claims 1 and 19 have also warranted a new rejection under 35 U.S.C. 101. Without the drug delivery device configured to deliver a drug based on the determined analyte concentration, the claims are drawn to an Abstract Idea that is not tied to a practical application. It is further noted that the Applicant has not traversed the Examiner’s previous assertions of Official Notice. As such, the Official Notice statements are taken to be admitted prior art.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, none of the prior art teaches or suggests, either alone or in combination, a method for monitoring an analyte comprising determining a rate of change in an analyte concentration based on a second weighted combination, wherein the second weighted combination comprises one or more first data .
Claim 9 would be allowable with the filing of a proper Terminal Disclaimer, and if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791